Citation Nr: 0100652	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
service-connected back disorder, for purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1943 to October 
1945 and from January 1948 to April 1949.  He died on January 
[redacted], 1993 and is survived by his widow, the appellant.  

In March 1998 the Board of Veterans' Appeals (Board), in 
pertinent part, granted service connection for a back 
disability for purposes of accrued benefits.  In April 1998 
the RO implemented the Board action and assigned a 20 percent 
rating for the back disorder for purposes of accrued 
benefits.  

In September 1999, the appellant appeared and gave testimony 
at a hearing at the RO before the undersigned Board member.  
A transcript of this hearing is of record.  In December 1999 
the Board remanded this case to the RO for further 
development, which has been completed.  The case is now 
before the Board for appellate consideration at this time.  


FINDING OF FACT

For two years prior to the veteran's death, his service 
connected low back disorder did not produce more than 
moderate limitation of motion of the lumbar spine and did not 
otherwise result in more than moderate low back disability.  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for the veteran's low 
back disability, for purposes of accrued benefits, is not 
warranted.  38 U.S.C.A. §§ 1155, 5121 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Codes 
5292, 5295(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Factual Background

A death certificate indicates that the veteran died on 
January [redacted], 1993, at the age 68.  The primary cause of death 
was listed as cardio-respiratory arrest.  Cerebrovascular 
accident, diabetes mellitus, and hypertension were noted as 
contributing causes of death on the death certificate.  

During a VA hospitalization in July 1989 primarily for the 
treatment of respiratory symptoms, physical examination 
revealed spasm in the lumbar spine with some decrease in 
lumbar spine range of motion in all directions.  

During a September 1999 hearing at the RO before the 
undersigned Veterans Law Judge, the appellant said that the 
veteran had frequently complained of back pain during the 
last years of his life.  She also said that the veteran took 
medication for back pain and used a cane and a walker for 
ambulation.  He was said to have been unable to perform any 
lifting due to his back disability.  

VA outpatient treatment and hospital clinical records reflect 
outpatient treatment and several periods of hospitalization 
during the period from early 1991 to the date of the 
veteran's death in January 1993.  Medical treatment during 
this period was for various disorders not at issue on this 
appeal.  The disorders treated included diabetes mellitus, 
cerebrovascular and peripheral vascular disease, pneumonia, 
and status post prostatitis, but make no reference to 
complaints or findings regarding the veteran's low back.  

II. Legal Analysis  

Upon the death of a veteran, periodic benefits to which he or 
she was entitled on the basis of evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, may be paid to the living person first listed as 
follows: (1) his or her spouse, (2) his or her children (in 
equal shares) (3) his or her dependent parents (in equal 
shares).  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000. (2000).  

Under the law, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran has been assigned service connection for a low 
back disorder and a 20 percent rating for this disability has 
been assigned for this disorder, for purposes of accrued 
benefits, under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5295.  A 20 percent evaluation is assignable 
under Diagnostic Code 5295 if there is a lumbosacral strain 
with evidence of muscle spasm on extreme forward bending of 
the lumbosacral spine and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent rating is 
assignable under the provisions of Diagnostic Code 5295 for 
severe lumbosacral strain, with listing of the entire spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
and irregularity of the joint space, or some of the above 
symptoms with abnormal mobility on forced motion.  

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5292, a 20 percent rating is provided for a low back disorder 
when it results in moderate limitation of lumbar spine motion 
and a 40 percent rating is assignable if there is severe 
limitation of motion in the lumbar spine.  

While the medical evidence shows that the veteran had spasm 
of the lumbar paravertebral muscles, low back pain, and some 
limitation of motion in the lumbar spine, the record does not 
indicate that he had any of the symptomatology warranting a 
40 percent evaluation for his low back disability under 
Diagnostic Code 5295 in the years immediately prior to his 
death in January 1993.  The low back disorder was manifest by 
arthritic changes in the lumbar spine and spasm of the low 
back muscles, which is compatible with a 20 percent rating 
under Diagnostic Code 5295.  However, none of the functional 
impairment compatible with a severe lumbosacral strain was 
demonstrated.  Moreover, severe limitation of motion of the 
lumbar spine was not demonstrated by the pertinent medical 
records.  Therefore the preponderance of the evidence is 
against the appellant's claim for a rating in excess of 20 
percent for the veteran's service connected low back disorder 
for purposes of accrued benefits.  The Board has considered 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and the decision 
of the U.S. Court of Appeals for Veterans Claims in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the pertinent 
medical evidence of record prior to the veteran's death did 
not reveal additional disability of the low back due to pain 
on undertaking motion, weakness, fatigability, or 
incoordination associated with intrinsic low back pathology.  


ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disorder for purposes of accrued benefits is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

